DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display panel including pixels disposed in a display area, the display area including a first area, a second area and a third area; a display panel driver configured to generate a data signal based on input image data and supply the data signal to the pixels; and a zonal compensator configured to control luminance of each of the first area and the third area based on a location difference between the first area and the second area, and a load value difference between the first area and the second area, wherein the second area has a largest load value and the third area is disposed between the first area and the second area” (claim 1 – emphasis added) (see rejection under 35 USC §112 below for details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for extracting load values of input image data and conditionally controlling luminance of intermediate areas based on location difference and load value difference (Figs. 10 and 11 and paragraphs [0160]-[0163] of the specification as filed), does not reasonably provide enablement for “a display panel including pixels disposed in a display area, the display area including a first area, a second area and a third area; a display panel driver configured to generate a data signal based on input image data and supply the data signal to the pixels; and a zonal compensator configured to control luminance of each of the first area and the third area based on a location difference between the first area and the second area, and a load value difference between the first area and the second area, wherein the second area has a largest load value and the third area is disposed between the first area and the second area” (claim 1 – emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Specifically, the claim appears to assume a specific condition exists where there is a third area between an arbitrary first area and a second largest load value area.  The specification as file does not provide any discussion on how this would occur or what type of data values are required in the individual areas.  For example, does the claim require display of a specific image to meet these conditions?  Furthermore, what happens when the second area is directly adjacent the first area because that is where the largest load value happened to be for an arbitrary image?  
Examiner suggests amending the claim to remove a recitation of the display including specific first, second and third areas and simply extracting and controlling luminance based on the location value difference and load value difference, similar to claim 18 or something similar.

Claims 2-17 are dependent on claim 1 and rejected for substantially the same reasons, discussed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,361,731. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations fall under the broad scope of the instant application.  Examiner notes the instant application does not include the limitation regarding a plurality of unit blocks.


Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,341,932. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations fall under the broad scope of the instant application.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,341,932 in view of Cok (USPN 2008/0042938). 
U.S. Patent No. 11,341,932 teaches extracting a largest load value and calculating a difference and controlling luminance.  However, U.S. Patent No. 11,341,932 fails to expressly teach display of a logo or a banner in a first area.
Cok teaches a known technique displaying a logo in the corner of the screen with a reduced display load (paragraph [0016]).
U.S. Patent No. 11,341,932 teaches a base process/product of extracting a largest load value and calculating a difference and controlling luminance which the claimed invention can be seen as an improvement in a logo or a banner is displayed in a first area.  Cok teaches a known technique of displaying a logo in the corner of the screen with a reduced display load that is comparable to the base process/product.
Cok’s known technique of displaying a logo in the corner of the screen with a reduced display load would have been recognized by one skilled in the art as applicable to the base process/product of U.S. Patent No. 11,341,932 and the results would have been predictable and resulted in display of a logo or a banner in a first area which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Examiner notes combination of U.S. Patent No. 11,341,932 in view of Cok result in an arbitrary third area between the reference block (i.e., claimed second area having largest load) and the logo in a corner (i.e., first area) that is luminance corrected based on location difference and load value difference.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Bae et al. (USPN 2018/0053462) teaches a display with luminance correction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623